ELLETT, Justice
(dissenting).
I dissent.
*158The trial judge undertook to correct an ■obvious error and in doing so stated his reasons as follows:
4. The landowner, Ivor D. Jones, testified he valued all of his land on the southeast side of U. S. 91 at $1,500.00 per acre, including the 35.96 acres taken, and the severance damages to the 37.45 acres remaining at an average of $1,115.-70 per acre or just over 74 per cent of his $1,500.00 per acre valuation.
5. The defendants’ expert witness, Mr. Marcellus Palmer valued all of defendants’ land on the southeast side of U. S. 91 at $1,490.00 per acre, including that taken by the State, and the severance damages to the 37.45 acres remaining at an average of $1,104.58 per acre, also just over 74 per cent of his $1,490.00 per acre valuation.
6. The only other witness as to valuation was the State’s expert, Mr. Ken Esplin, who valued the defendants’ land southeast of U. S. 91 at $55.00 per acre for that portion broken up and $28.00 per acre for the native brush land. He placed his severance damages at $27.50 and $14.00 per acre respectively or exactly 50 per cent on the remainder land.
7. The jury, which consisted of eight women, returned a verdict of $3,121.30 for the property token and $10,800 for severance damages. This was computed at $86.80 per acre for the 35.96 acres of property taken hut $288.38 per acre as severance damages to the 37.45 acres of property remaining. The $288.38 per acre severance damages to the property is 332 + per cent of the $86.80 per acre valuation of the property actually taken.
* * * * * *
11. The Court is of the opinion that the jury verdict was not based properly on the evidence in the case, and that the jury’s award of severance damages in the amount they did, was grossly excessive.
Nowhere in the record can evidence be found that the land not taken was worth more than 75 per cent of the land actually taken. It would therefore be improper to allow as severance damages a greater amount per acre than the land was worth. This precise matter was before this court recently in the case of State By and Through Road Comm. v. Silliman, 22 Utah 2d 33, 448 P.2d 347, wherein we held:
The instant case is a good illustration of the principle that the verdict cannot stand when it clearly shows that it was given either under the influence of passion and prejudice or under a lack of understanding of the law as it applies to severance damages.
*159In the instant case the jury found the market value of the land taken to he $3,-121.30 or some $87 per acre, while it awarded as damages for the land not taken the sum of $10,801 or at the rate of $288 per acre. The trial judge was aware of the fact that the jury had awarded three and one-third times the value of the land as its severance damage; and after stating the fact that the verdict was not based upon the evidence and that the severance damage was grossly excessive, he substituted his own verdict for that of the jury.
He apparently thought that the value of the land taken was properly assessed and so the diminution of some $5,921.30 was a result of the excessive severance damages. He thus found that amount to be $4,878.70 which still figures at the rate of $130 per acre — some one and one-half times the value of the land.
These parties to this lawsuit have a right to a jury trial. When the trial judge became convinced that the verdict rendered was not based on the evidence, he should have set it aside and granted a new trial, rather than make a verdict of his own. And even if he had the right to render his own verdict, then he must be reversed because he awarded more for severance damage than the land was worth, and under the Silliman case, above, he cannot do this.
I would reverse the case and remand it for a new trial.